         AO 450(GAS Rev 10/03)Judgment in a Civil Case



                                          United States District Court
                                             Southern District of Georgia
                  Ashley Lyndol Jones


                                                                                    JUDGMENT IN A CIVIL CASE



                                                 V.                               CASE NUMBER: CV502-I16

                  Bruce Chatman, Warden, Georgia Diagnostic and
                  Classification Center




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
            □        has rendered its verdict.


            12]       Decision by Court. This action came before the Court. The issues have been considered and a decision has been
                     rendered.



                      IT IS ORDERED AND ADJUDGED

                     that in accordance with this Court's Order dated September 30,2019, Ashley Lyndol Jones Petition

                      for Writ of Habeas Corpus under 28 U.S.C. 2254 is DENIED. The Clerk of Court is DIRECTED to

                      close this case. This action stands closed.




            September 30, 2019                                                  Scott L. Poff
            Date




                                                                                (By) DSpfjty Cle.
GAS Rev 1U.I/0J
